 

 

U.S. Department of Justice Criminal Docket
Washington, D.C. | Presented in Corpus Christi

 

Corpus Christi Division
Magistrate No.: 2:20-MJ-01208

 

 

 

File: _ INDICTMENT

 

CR. No.: C+ 20 “837

 

Filed: June 29, 2020
County: Nueces - Judge: | Honorable Drew B. Tipton
LIONS #: 2020R08754 .

 

 

 

 

 

 

 

 

 

Attorneys:
United States of America RYAN K. PATRICK, U.S. ATTORNEY
DAVID M. PAXTON, ASST. U.S. ATTORNEY
y. GRAND JURY ACTION APP'D RET
‘SIVA BROWN PLEASE INITIAL
. TRUE BILL:
NO BILL:

 

 

 

 

_Charge(s): Ct. 1: Did knowingly and intentionally possess with intent to distribute more than
, five (5) grams of methamphetamine: 21 USC 841(a)(1) and 841(b)(1)(B).

Penalty: Ct. 1: Not less than 5 nor more than 40 years imprisonment, or a fine not to
, ‘exceed $5 million, or both: at least 4 years SRT; a $100 Special Assessment; and,
; community restitution up to the amount of any fine imposed by the Court.

In Jail: XXX

On Bond:

 

 

No Arrest:
